Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 8-30-2019. Claims 1-20 are pending and have been considered below:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit, order information generator, communication unit and proposal information generator “configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The units appear to be part of an assistant device found in Figure 2 of the specification (Paragraph 47). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 recites a “program” which is software per se. 
With this understanding claim 20 is rejected as covering non-statutory subject matter. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being 

unpatentable over Frissora et al. (“Frissora” 20110047246 A1) in view of Hamilton et al. (“Hamilton” 20150199523 A1) and Gruber et al. (“Gruber” 20130275164 A1). 


Claim 1: Frissora discloses an information processing device comprising: an acquisition unit configured to acquire user-presented information presented by a user; an order information generator configured to omit non-sharable information from among the acquired user-presented information or to convert the non-sharable information into alternative information (Paragraph 94), and to generate request/order information on a basis of the user-presented information, the non-sharable information being information that is not allowed to be provided to an external device (Paragraphs 90-104; [94] specifically provides a filter which limits information provided to an external device); 
Frissora discloses that request/order information is sent to an external device and information returned (Paragraphs 90-91 and 104), but may not explicitly disclose a communication unit configured to transmit the order information to the external device, and to receive external proposal information that is generated on a basis of the order information and transmitted by the external device; Hamilton and Gruber are provided because they disclose transmitting order information and a proposal. Hamilton specifically provides a request/command (Paragraph 39) for orders such as restaurants and travel information (Paragraphs 42, 56, 69, and 79) and the information is returned based on provided information that can filter out as non-shareable items (Paragraphs 55-56).
Gruber also utilizes a system which provides order information and further returns proposal information from external entities (Figure 31 and Paragraphs 472-475, 681 and 1049; proposes selectable options to request order Paragraphs 513 and 1005). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide specific orders and proposal for the request found in Frissora. One would have been motivated to provide the information pertaining to items such as travel because it expands the operability of third party services which can be accessed making for a more robust system.  
Additionally, Frissora returns information pertaining to a request (Paragraph 104) however may not explicitly disclose a proposal information generator configured to generate proposal information on a basis of the external proposal information (Frissora: Paragraphs 90-104; Gruber: Paragraphs 513 and 1005). 
Claim 2: Frissora, Hamilton and Gruber disclose an information processing device according to claim 1, wherein the order information generator is configured to convert the non-sharable information into alternative information and to generate, on the basis of the user-presented information, order information that includes the alternative information (Frissora: Paragraph 94; information modified). 
Claim 3: Frissora, Hamilton and Gruber disclose an information processing device according to claim 2, wherein the converting the non-sharable information into the alternative information includes changing information included in the non-sharable information to information with broader terms or substituting certain information with another information, the certain information being information with which personal information is specifiable, the other information being information with which personal information is difficult to specify (Frissora: Paragraphs 90-104; [94]).  
Claim 4: Frissora, Hamilton and Gruber disclose an information processing device according to claim 2, wherein the order information generator is configured to further generate order confirmation information that includes the non-sharable information (Frissora: Paragraphs 90-104; [94]; different terms be utilized while at other times the current input is used). 
Claim 5: Frissora, Hamilton and Gruber disclose an information processing device according to claim 1, wherein the proposal information generator is configured to generate the proposal information further on a basis of the non-sharable information (Frissora: Paragraph 94; request based on information presented (shareable and non)). 
Claim 6: Frissora, Hamilton and Gruber disclose an information processing device according to claim 5, wherein the proposal information generator is configured to generate at least a portion of the proposal information as an image, the image being an image in which a specified region in the proposal information is displayed with emphasis (Gruber: Figure 36; image provided with content). 
Claim 7: Frissora, Hamilton and Gruber disclose an information processing device according to claim 6, wherein the proposal information generator is configured to generate, on the basis of the non-sharable information, information regarding a proposed item corresponding to the specified region, the proposed item being a proposed item from among a plurality of proposed items in the proposal information (Gruber: Figure 31 and Paragraphs 472-475).
Claim 8: Frissora, Hamilton and Gruber disclose an information processing device according to claim 1, further comprising a connection controller configured to control a communicative connection with the external device, the connection controller being configured to start establishing a connection with the external device after the order information is generated by the order information generator (Frissora: Paragraphs 90-104; system establishes communication with external devices). 
Claim 9: Frissora, Hamilton and Gruber disclose an information processing device according to claim 1, further comprising a presentation unit configured to present the proposal information generated by the proposal information generator (Gruber: Figure 31 and Paragraphs 472-475).
Claim 10: Frissora, Hamilton and Gruber disclose an information processing device according to claim 9, wherein the presentation unit is configured to further present the order information generated by the order information generator (Gruber: Figure 31 and Paragraphs 472-475 and 482). 
Claim 11: Frissora, Hamilton and Gruber disclose an information processing device according to claim 1, wherein the proposal information generator is configured to generate at least a portion of the proposal information as an image (Gruber: Figure 31; image and Paragraph 153).
Claim 16 is similar in scope to claim 9 and therefore rejected under the same rationale. 
an information processing device according to claim 11, wherein the proposal information generator is configured to generate the proposal information as an image and sound (Gruber: Figure 31; image and Paragraph 153; image and sound).
Claim 13 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 10 and therefore rejected under the same rationale.
Claim 16 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 11 and therefore rejected under the same rationale. 
Claim 18: Frissora, Hamilton and Gruber disclose an information processing device according to claim 13, further comprising a control-signal output unit configured to output, to the second information processing device, a signal that controls a specified process performed by the second information processing device (Frissora: Paragraphs 90-104). 
Claims 19 and 20 are similar in scope to claims 1 and 13 and therefore rejected under the same rationale. 











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20130124628 A1 Weerasinghe [0050]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
11-6-2021